Case 8:20-cv-01525-SDM-JSS Document 33 Filed 09/13/21 Page 1 of 2 PageID 164




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

KEANA NIX,

      Plaintiff,

v.                                                    Case No: 8:20-cv-1525-SDM-JSS

UNITED STATES OF AMERICA,

      Defendant.
___________________________________/

                                       ORDER

      THIS MATTER is before the Court on Defendant’s submission of Sophia

Sanchez’s personnel file for in camera review in compliance with the Court’s Order

(Dkt. 32).

      The Court previously granted in part Plaintiff’s Motion to Compel and directed

Defendant to provide Ms. Sanchez’s personnel file to the Court for an in camera review.

(Dkt. 32 at 1–2.) Defendant was further directed to provide Plaintiff with a privilege

log regarding the personnel file. (Id.) After a hearing on the Motion, Defendant

furnished Ms. Sanchez’s personnel file and a privilege log to the Court. Upon review,

the Court concludes that the submitted documents are not relevant to the case. The

Court further finds that Defendant has produced to Plaintiff all relevant discovery

related to the personnel file that is proportional to the needs of the case. Fed. R. Civ.

P. 26(b)(1); Gonzalez v. GEICO Gen. Ins. Co., No. 8:15-cv-240-T-30TBM, 2016 WL

7734076, at * 2 (M.D. Fla. Apr. 15, 2016) (“Although the federal rules generally allow
Case 8:20-cv-01525-SDM-JSS Document 33 Filed 09/13/21 Page 2 of 2 PageID 165




for liberal discovery in civil matters, such is not unbounded. The Court must consider

proportionality to the needs of the case.”); Moss v. Geico Indem. Co., No. 5:10-cv-104-

Oc-10TBS, 2012 WL 682450, at *5 (M.D. Fla. Mar. 2, 2012) (noting that personnel

files contain private information and that courts “should exercise caution in permitting

the discovery of information which may embarrass non-party employees”). Defendant

has therefore complied with its discovery obligations with respect to the personnel file

issues raised in the Motion to Compel.

      DONE and ORDERED in Tampa, Florida, on September 13, 2021.




Copies furnished to:
Counsel of Record




                                          -2-
